DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, 14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2005/0237068 to Nakashita et al. (“Nakashita”).
 	Regarding claim 1, Nakashita teaches a camera system, comprising: 
a main unit (reference number 2, see Figure 2); 
a camera head unit including an image sensor and being configured to be detachably attachable to the main unit (reference number 1 sensor head which includes a sensor, paragraph [0018] teaches that the invention is suitable for an image pick-up device);
a first cable including a first connector section and a second connector section, and being capable of connecting between the camera head unit and the main unit via (reference number 33a first cable with first connector 32 and second connector 31a); 
a second cable including a third connector section and a fourth connector section and being capable of connecting the camera head unit and the main unit via the second cable and the first cable connected with the second cable (reference number 33b second cable with third connector 32a and fourth connector 31b, see Figure 2), 
the second connector section and the fourth connector section having a same structure (the second connector 31a and the forth connector 31b have the same structure: both are a first connector half, also referred to as female connectors, and each connects with a second connector half, see paragraph [0063]). 
	Regarding claim 9, Nakashita teaches the camera system according to claim 1, wherein the second connector section and the third connector section, or the first connector section and the fourth connector section are such that a cable is attachable with a cable end protruded from a rear surface opposite to a connector terminal surface (Figure 2 shows that the first connector 32 and forth connector 31b are such that a cable, such as 33b or 12, with a cable end protruded from a surface opposite to the connector terminal surface.  For example with respect to the fourth connector 31b, the cable end of 33b protrudes opposite to the connector terminal surface of 31b). 
 	Regarding claim 10, Nakashita teaches the camera system according to claim 1, wherein the first connector section or the third connector section includes a video output paragraph [0071] teaches that the first connector half or female connector 31 transmits a video signal through the communication line). 
 	Regarding claim 14, Nakashita teaches the camera system according to claim 1, wherein the first connector section or the third connector section includes a power supply output terminal (paragraph [0071] further teaches that the female connector 31, or first connector half includes a power feed line). 
 	Regarding claim 16, Nakashita teaches a cable (reference number 33, see Figure 2) for use in a camera system including a main unit (reference number 2) and a camera head unit including an image sensor and being configured to be detachably attachable to the main unit (reference number 1), the cable being for connecting the main unit and the camera head unit via the cable, the cable comprising: a first connector section and a second connector section capable of connecting the camera head unit side and the main unit side (reference number 33a is a cable with first connector 32 and second connector 31a), the second connector section having a same structure as one of connector sections of another cable capable of connecting the camera head unit and the main unit via the cable and the another cable connected with the cable (the another cable is reference number 33b with connector 31b which has the same structure as 31a). 
 	Regarding claim 17, Nakashita teaches a cable (see Figure 2, reference number 33 cable) for use in a camera system including a main unit (reference number 2), a camera head unit including an image sensor and being configured to be detachably attachable to the main unit (reference number 1), and another cable including a first (reference number 33a is a cable with first connector 32 and second connector 31a), the cable comprising: a third connector section and a fourth connector section (reference number 32a is a third section and 31b is a second section), the cable being capable of connecting the camera head unit and the main unit via the cable and the another cable connected with the cable, and the fourth connector section having a same structure as the second connector section (the second connector 31a and the forth connector 31b have the same structure: both are a first connector half, which each connects with a second connector half, see paragraph [0063]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashita.
 	Regarding claim 8, Nakashita teaches the camera system according to claim 1, wherein the first connector section or the third connector section is such that a cable is attachable (see Figure 2 where first connector section 32  is attachable to cable 12) but is silent that the cable end extending downwardly.  Based on Figure 2, the cable end can be positioned in a manner extending toward whichever way the user prefers.  It .  
Allowable Subject Matter
Claims 2-7, 11-13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697